COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00371-CV


IN THE MATTER OF L.W.


                                    ----------

          FROM COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
                       TRIAL COURT NO. 38890-L

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant L.W. appeals the trial court’s order granting the State’s

application for the forced administration of psychoactive medication to her. We

reverse the order and render a judgment denying the application.

      On November 6, 2014, the State filed an application under section 574.104

of the health and safety code 2 for the forced administration of psychoactive

medication to appellant. The application alleged that appellant was under a court

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Health & Safety Code Ann. § 574.104 (West 2010).
order for inpatient mental health services that the trial court had issued in

October 2014. Appellant sought a jury trial on the application, but the trial court

found that she was not entitled to one and set a bench trial.

      After the trial, 3 on November 18, 2014, the trial court entered an order

granting the State’s application. The court found, in part, that appellant was

“under a court order to receive inpatient mental health services.”        The court

authorized the administration of antipsychotics and decreed that the order would

“expire[] upon the . . . termination of the court ordered temporary or extended

mental health commitment.” Appellant brought this appeal.

      In her brief on appeal, appellant raises three issues: the trial court erred

by denying her request for a jury trial, the trial court violated her due process

rights by not giving proper notice of the bench trial, and the evidence was legally

and factually insufficient to support the order. We need not resolve these issues

because the trial court’s order must be reversed on another basis. See Tex. R.

App. P. 47.1; Fox Entm’t Grp., Inc. v. Abdel-Hafiz, 240 S.W.3d 524, 532 n.7 (Tex.

App.—Fort Worth 2007, pet. denied) (op. on reh’g).




      3
        Counsel represented appellant at the trial; appellant did not attend,
contending that she had not received proper notice. The State called Dr. William
Beatty, a psychiatrist at the North Texas State Hospital, to testify about the merits
of the application. He said that psychoactive medication would help appellant be
less delusional about the effects of blood-pressure medication, and he opined
that without taking the blood-pressure medication, appellant could risk a stroke or
a heart attack.


                                         2
      Subchapter G of chapter 574 of the health and safety code applies to the

“application of medication to a patient subject to a court order for mental health

services.”   Tex. Health & Safety Code Ann. § 574.102 (West Supp. 2014).

Section 574.106 of that code, under which the trial court issued the order here,

states, in relevant part, that a court may “issue an order authorizing the

administration of one or more classes of psychoactive medication to a patient

who . . . is under a court order to receive inpatient mental health services.” Id.

§ 574.106(a)(1) (West 2010); see id. § 574.110(a) (West Supp. 2014) (“[A]n

order issued under Section 574.106 expires on the expiration or termination date

of the order for temporary or extended mental health services in effect when the

order for psychoactive medication is issued.”).

      The trial court found that appellant was under a court order to receive

inpatient mental health services. But in a related appeal, we have reversed the

trial court’s order for inpatient mental health services and have ordered a new

trial on that issue. See In re L.W., No. 02-14-00338-CV, 2015 WL 135571, at *5

(Tex. App.—Fort Worth January 9, 2015, no pet. h.) (mem. op.). 4

      Without an existing, valid temporary order for inpatient mental health

services, the trial court’s order authorizing the forced administration of

psychoactive medication cannot stand and must expire.         See Tex. Health &

      4
        We take judicial notice of the proceedings in the related appeal. See
Ex parte Joyner, 367 S.W.3d 737, 738 (Tex. App.—Houston [14th Dist.] 2012, no
pet.) (“An appellate court may take judicial notice of its own records in a related
proceeding involving the same or nearly the same parties.”).


                                        3
Safety Code Ann. §§ 574.106(a)(1), .110(a); State ex rel. R.J.R., No. 06-13-

00054-CV, 2013 WL 3421942, at *7 (Tex. App.—Texarkana July 3, 2013, no

pet.) (mem. op.) (“Because we reverse the trial court’s order for inpatient mental

health services, R.J.R. is not under a court order to receive mental health

services.     Therefore, the order authorizing the administration of psychoactive

medication is invalid.”); State ex rel. R.G., No. 06-05-00148-CV, 2006 WL
240551, at *1 (Tex. App.—Texarkana Feb. 2, 2006, no pet.) (mem. op.) (holding

similarly).    Therefore, we reverse the trial court’s order authorizing the

administration of psychoactive medication and render a judgment denying the

State’s application. 5


                                                   /s/ Terrie Livingston

                                                   TERRIE LIVINGSTON
                                                   CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and GABRIEL, JJ.

GABRIEL, J., dissents without opinion.

DELIVERED: January 15, 2015


       5
       We do not intend to preclude the State from filing another application for
the administration of psychoactive medication under section 574.104, should new
circumstances warrant it. Trial on a new application could be considered
together with the new trial that we have ordered on the application for inpatient
mental health services. See Tex. Health & Safety Code Ann. § 574.104(d).

       Also, our opinion does not foreclose the possibility of continued
administration of such medication to appellant under other applicable law. See,
e.g., 25 Tex. Admin. Code §§ 414.403(9), .407(1), .410(a), (f) (2014).


                                         4